J-A19015-17


                           2018 PA Super 36

NICHOLAS MURRAY                               IN THE SUPERIOR COURT
                                                        OF
                  v.                               PENNSYLVANIA

JANSSEN PHARMACEUTICALS, INC.;
JOHNSON & JOHNSON; JANSSEN
RESEARCH & DEVELOPMENT, LLC;
EXCERPTA MEDICA, INC.; AND
ELSEVIER, INC.

APPEAL OF: JANSSEN
PHARMACEUTICALS, INC.; JOHNSON &
                                                 No. 1172 EDA 2016
JOHNSON; AND JANSSEN RESEARCH
AND DEVELOPMENT, LLC


           Appeal from the Judgment Entered March 10, 2016
          In the Court of Common Pleas of Philadelphia County
           Civil Division at No(s): April Term, 2013, No. 1990


NICHOLAS MURRAY,                              IN THE SUPERIOR COURT
                                                        OF
                                                   PENNSYLVANIA
                       Appellant

                  v.

JANSSEN PHARMACEUTICALS, INC.;
JOHNSON & JOHNSON; AND JANSSEN
RESEARCH & DEVELOPMENT, LLC;
EXCERPTA MEDICA, INC.; AND
ELSEVIER, INC.

                       Appellees                 No. 1302 EDA 2016


           Appeal from the Judgment Entered March 10, 2016
          In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): April Term, 2013-No. 1990


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.
J-A19015-17



OPINION BY BENDER, P.J.E.:                        FILED FEBRUARY 20, 2018

       Appellants/Cross-Appellees, Janssen Pharmaceuticals, Inc., Johnson &

Johnson, and Janssen Research & Development, LLC (collectively referred to

herein as “Janssen”),1 appeal and Appellee/Cross-Appellant, Nicholas Murray,

cross-appeals from the March 10, 2016 judgment entered in favor of Mr.

Murray following a jury trial. We affirm in part, reverse in part, and remand

for further proceedings.

       Mr. Murray, a resident of Maryland, filed this action against Janssen in

the Philadelphia County Court of Common Pleas, asserting, inter alia, that he

developed gynecomastia — a condition where female breast tissue grows in

males — as a result of using Janssen’s drug, Risperdal.2 He further alleged

that Janssen negligently failed to warn physicians and health care providers

of the risk of gynecomastia associated with Risperdal use. Mr. Murray’s case

was coordinated in Philadelphia’s Complex Litigation Center as a member case

in the mass tort program captioned In re Risperdal® Litigation, March

Term 2010, No. 296. All of the cases in this mass tort action consist of male

plaintiffs who allege they developed gynecomastia due to their Risperdal use.

       The trial court summarized the facts adduced at the jury trial as follows:


____________________________________________


1
  Janssen Pharmaceuticals, Inc. and Janssen Research & Development, LLC,
are wholly owned companies of Johnson & Johnson. See Trial Court Opinion
(TCO), 3/10/2016, at 1.

2
  According to the trial court, “Risperdal is the trade name for the generic drug
risperidone.” TCO at 1 n.2.

                                           -2-
J-A19015-17


     [Mr. Murray], who is now twenty-one years old, was administered
     Risperdal by several of his treating pediatricians, namely, Mark
     Langfitt, M.D., and Arvoranee Pinit, M.D., beginning in April of
     2003 and terminating at the request of [Mr. Murray’s] mother[,
     referred to herein as Mrs. Murray,] on or about February of 2008.
     This drug was recommended by psychologist Richard Greenbaum,
     Ph.D., whom Dr. Langfitt had consulted because [Mr. Murray] had
     difficulty sleeping, most probably arising from what [Janssen’s]
     expert, pediatric psychiatrist, Nadine Schwartz, termed “autism
     spectrum disorder.” The drug was prescribed for [Mr. Murray]
     “off-label.” It was not approved for pediatric use by the [Food and
     Drug Administration (FDA)] until 2006, and then only for use with
     “irritability arising from autism.”

     Risperdal was approved by the FDA for schizophrenia in adults in
     the 1990s but was used off-label for pediatric patients until it was
     finally approved by the FDA in 2006. Although the drug is
     effective in treating certain mental health disorders, it has the
     propensity to create a hormonal imbalance in patients by
     increasing the levels of the hormone prolactin. This increase in
     prolactin levels can lead to what is termed hyperprolactinemia. In
     turn, this condition can lead to the development of breast tissue
     in males, termed gynecomastia.

     It was undisputed that Janssen knew and was concerned about
     the fact that Risperdal could, by raising prolactin levels, lead to
     gynecomastia.        They undertook studies to determine the
     relationship between hyperprolactinemia and gynecomastia prior
     to and during the time period [Mr. Murray] consumed the drug.
     [Mr. Murray’s] counsel asserted that Janssen both knew about and
     encouraged the off-label use of Risperdal for children and
     adolescents, but failed to notify physicians, health care providers,
     or the FDA of the significant risk of gynecomastia that Janssen’s
     own studies revealed. [Mr. Murray’s] counsel pointed to a 2003
     study commissioned and published by [Janssen], referred to at
     trial as the “Findling article” after the name of its lead author, who
     addressed long-term Risperidone treatment in children and
     adolescents. The final published version of the article concluded
     that there was no significant correlation between high prolactin
     levels and gynecomastia after taking Risperdal. Certain draft
     articles, however, referenced studies showing that during 8-12
     weeks of use there was a high correlation between side effects
     and higher than normal prolactin levels. These studies showed
     that 7.8% of the children tested who suffered prolactin related
     side effects, including gynecomastia, had higher than normal

                                     -3-
J-A19015-17


     prolactin levels as opposed to 2.9% of those with normal levels.
     This study did not appear in the final published article. It was
     argued at trial that the 8-12 week study should have been
     included in the article and the failure to do so indicated that
     [Janssen] knew of a significant risk but failed to inform the public.
     In addition, [Mr. Murray] presented a pooled study comprised of
     five separate studies undertaken by [Janssen]. One of these
     studies was an international study termed “INT-41[,]” … which
     showed that after one year of use 24 out of 504, or 4.8%, of
     patients on Risperdal suffered from gynecomastia.

     [Mr. Murray’s] counsel, through its expert, David M. Kessler, M.D.,
     also cited other studies indicating that [Janssen] knew that there
     was a significant risk of gynecomastia in male children and
     adolescents but failed to warn healthcare providers. Dr. Kessler
     asserted that the data submitted to the FDA was done so by
     Janssen in such a fashion as to diminish the risk of gynecomastia.

     Dr. Kessler also argued that the information contained in the
     Rispersal [sic] label vastly understated the risk. Two labels were
     at issue: one from 2002 and another from 2006. The 2002 label
     stated that there were insufficient studies concerning the effects
     of the use of Risperdal in children and adolescents. This label
     provided that gynecomastia was a “rare” side effect, which is
     defined by the FDA as something that occurs in 1 in every 1,000
     cases. The label also stated that Risperdal did not increase
     prolactin any greater than other antipsychotic drugs in its class.
     Dr. Kessler argued that the risk was actually much greater than
     this, and he alleged that [Janssen] knew much more about the
     risk of gynecomastia arising from use of Risperdal than what was
     contained in the label. As a result of the Findling draft and the
     INT-41 study in particular, Dr. Kessler testified that [Janssen]
     knew that its drug Risperdal increased prolactin levels greater
     than other drugs in its class and this in turn lead [sic] to a greater
     risk of gynecomastia in children and adolescents. By contrast[,]
     the 2006 label, which represented the FDA’s approval of the use
     of Risperdal for children and adolescents suffering from irritability
     from autism, contained the admonition that Risperdal actually
     increased the prolactin levels greater than other drugs in its class.
     The 2006 label also provided that the reported rate of
     gynecomastia was 2.3% arising from the 1885 participants in the
     eighteen studies submitted to the FDA by [Janssen]. Dr. Kessler
     concluded that Janssen knew about this information contained in
     the 2006 label well before and during the time [Mr. Murray] took
     the drug. Consequently[,] he concluded that [Janssen] was

                                     -4-
J-A19015-17


     negligent in failing to adequately advise physicians/health care
     providers of the significant risk of gynecomastia arising from the
     use of Risperdal.

     The defense vigorously contested every aspect of [Mr. Murray’s]
     negligence claim.        [Janssen] denied that there [was] any
     significant risk of gynecomastia from the use of Risperdal. It
     presented testimony from Danielle Coppola, M.D., who had been
     employed at Janssen since 2005 and who had worked with safety
     issues involving Risperdal. She opined that when taking into
     consideration the time period in which the subjects of the studies
     were on the drug[,] the risk of gynecomastia was minimal.
     Janssen further denied that the studies cited by [Mr. Murray]
     indicated that Janssen knew or had reason to know that the risk
     of gynecomastia was any greater than rare (as indicated in the
     2002 label) during the time period [Mr. Murray] took the drug.
     [Janssen] maintained that the omitted prolactin study contained
     in the Findling draft and the INT-41 study did not tell the full story.
     The Findling draft, in what was termed “Table 21[,]” … contained
     data showing high prolactin levels only at 8-12 weeks of use.
     Janssen asserted that this data was not included in the final article
     because it merely showed high prolactin levels over this short
     period of time. Other studies show that prolactin levels usually
     rise after initial use of the drug and then diminish over time, and
     thus this one study involving an 8-12 week time period was
     irrelevant and insignificant when compared to the overall use of
     the drug. In addition, the INT-41 study was only one of five
     contained in the pooled studies. It was also only one of eighteen
     studies sponsored by Janssen. Analyzing all the studies, and
     considering the fact that gynecomastia occurs frequently during
     puberty without the use of Risperdal, [Janssen] argued that [it]
     had reasonably concluded that gynecomastia was not a significant
     risk. [It] alleged that the contents of the 2006 label were the
     result of a culmination of additional studies and did not reflect
     what was known when [Mr. Murray] was first prescribed the drug.
     [Janssen] further argued that a risk/benefit analysis indicated that
     the benefit from the use of Risperdal clearly outweighed any risk
     of gynecomastia. Despite [Janssen’s] contentions[,] the jury, by
     a vote of eleven to one, decided the issue of negligence in favor
     of [Mr. Murray].

     Causation was hotly contested as well. On this issue of causation,
     the jury found in favor of [Mr. Murray] by a vote of ten to two.
     [Mr. Murray’s] major witness was Francesco DeLuca, M.D., a
     pediatric endocrinologist who examined [Mr. Murray’s] breasts.

                                      -5-
J-A19015-17


      He concluded that [Mr. Murray] suffered from gynecomastia.
      Critical to this diagnosis was what Dr. DeLuca discovered when he
      palpated [Mr. Murray’s] chest. Dr. DeLuca explained that breast
      tissue is firm whereas fat tissue is soft; he found [Mr. Murray’s]
      breast tissue to be firm. He supported his conclusion with various
      photos of [Mr. Murray] that were taken during the time period in
      [which Mr. Murray] took the drug. Dr. DeLuca also cited to [Mr.
      Murray’s] school, medical, and pharmacy records. He also ruled
      out other possible causes. In addition, a mammogram performed
      in November[] 201[4], found firm, dense tissue “suggesting
      gynecomastia.” In consideration of the time period in which [Mr.
      Murray] ingested the drug, Dr. DeLuca concluded that Mr.
      Murray’s gynecomastia was caused by Risperdal.

      [Janssen’s] expert[,] Alan Rogol, M.D., an academic pediatric
      endocrinologist, concluded otherwise.     He asserted that any
      relationship between Risperdal and gynecomastia is rare. He
      pointed out that [Mr. Murray’s] medical records showed that his
      pediatricians never diagnosed gynecomastia, nor marked any
      abnormality of the chest. The jury, however, accepted the
      assertions of [Mr. Murray]. It came to the reasonable conclusion
      that Mr. Murray suffered from gynecomastia which was caused by
      Risperdal, and awarded him the sum of $1,750,000 for the
      permanent deformity and embarrassment and humiliation arising
      from this condition.

TCO at 2-6.

      Following the jury trial, Janssen moved for judgment notwithstanding

the verdict (JNOV) or, alternatively, modification of the verdict and remittitur

of the damages award under Maryland law. Mr. Murray petitioned for delay

damages. In response, the trial court denied Janssen’s motion for JNOV, as

well as Mr. Murray’s petition for delay damages. It granted Janssen’s request

to mold and reduce the damages award pursuant to Md. Code Ann., Cts. &

Jud. Proc. § 11-108, which places a cap on noneconomic damages.            As a

result, the trial court reduced the jury’s verdict from $1,750,000 to $680,000.




                                     -6-
J-A19015-17



      Both parties filed timely notices of appeal.    Janssen and Mr. Murray

respectively present the following issues for our review:
         1. Was the evidence insufficient to support the conclusion that
            Risperdal® caused [Mr. Murray’s] gynecomastia, where: (a)
            no treating physician ever diagnosed [Mr. Murray] with
            gynecomastia; (b) no reliable contemporaneous evidence
            supported the expert’s speculative conclusion that [Mr.
            Murray] developed gynecomastia while taking Risperdal®;
            and (c) the expert failed to exclude another likely cause of
            [Mr. Murray’s] condition?

Janssen’s Brief at 4.
         1. Did the trial court improperly grant a global motion
            summary judgment [sic] on the claims for punitive damages
            of all Risperdal plaintiffs, including [Mr.] Murray, especially
            where ample evidence in this case supported a claim of
            punitive damages against Janssen?

         2. Did the trial court improperly apply a Maryland cap on non-
            economic damages to mold and reduce [Mr. Murray’s]
            award?

Mr. Murray’s Brief at 4.

      We address Janssen’s issue first. In reviewing its sufficiency claim, we

apply the following standard of review:
      When examining the propriety of a trial court’s decision to deny
      [JNOV], we must determine whether there is sufficient competent
      evidence to sustain the verdict. We will review all of the evidence
      in the light most favorable to the verdict-winner and will give that
      party the benefit of every reasonable inference arising from that
      evidence while rejecting all unfavorable testimony and inferences.
      [JNOV] may be entered where: (1) the moving party is entitled to
      judgment as a matter of law and/or (2) the evidence is such that
      no two reasonable minds could disagree that the verdict should
      have been rendered for the moving party. Our scope of review is
      plenary concerning any questions of law. Regarding questions of
      credibility and the weight accorded the evidence at trial, however,
      we will not substitute our judgment for that of the fact-finder.



                                      -7-
J-A19015-17


      [JNOV] should be entered only in a clear case, and “any doubts
      must be resolved in favor of the verdict winner.”

Carrozza v. Greenbaum, 866 A.2d 369, 379 (Pa. Super. 2004) (internal

citations omitted).

      According to Janssen, the trial court abused its discretion by refusing to

grant judgment in its favor because Mr. Murray did not meet his burden of

proving that Risperdal caused his gynecomastia. See Janssen’s Brief at 15.

Janssen points out that Dr. DeLuca — Mr. Murray’s hired expert and the only

medical doctor to conclude that Mr. Murray has gynecomastia — physically

examined Mr. Murray for the first time in October 2015. Nevertheless, Dr.

DeLuca testified that Risperdal — which, again, Mr. Murray used from April

2003 through approximately February 2008 — was a “major cause” of Mr.

Murray’s gynecomastia, and explained that “he believed that [Mr. Murray] has

had gynecomastia since 2006, 2008[,] based on a historic photograph of [Mr.

Murray] and the present-day testimony of his mother.” Id. at 19 (citation,

internal quotations, and original brackets omitted); see also TCO at 2.

Consequently, Janssen claims that the evidence was insufficient to support

that Risperdal caused Mr. Murray’s gynecomastia where “(a) no treating

physician ever diagnosed [Mr. Murray] with gynecomastia; (b) no reliable

contemporaneous evidence supported the expert’s speculative conclusion that

[Mr. Murray] developed gynecomastia while taking Risperdal®; and (c) the

expert failed to exclude another likely cause of [Mr. Murray’s] condition[.]”

Id. at 4. We address these arguments in turn.



                                     -8-
J-A19015-17



       Initially, Janssen asserts that Dr. DeLuca could not have determined

that Mr. Murray developed gynecomastia while taking Risperdal “based on a

single 2007 photograph of [Mr. Murray] shown seated and fully-clothed.” Id.

at 20 (footnote omitted).3 It urges that “a physical examination is essential

to distinguish between true gynecomastia — enlarged breasts due to the

presence of breast tissue, and pseudogynecomastia — enlarged breasts due

to the accumulation of fat tissue[.]” Id. Janssen argues that “even if the

photograph was suggestive of an enlarged chest, there was no testimony

indicating that Dr. DeLuca or anyone else could rely on it to determine the

cause of enlargement.” Id. at 16.

       However, our review of the record indicates that Dr. DeLuca did not

merely rely on a photograph to conclude that Mr. Murray developed

gynecomastia while using Risperdal. He also examined Mr. Murray’s school,

medical, and pharmacy records, as well as a mammogram performed on Mr.

Murray in November 2014. See TCO at 6; N.T. Trial, 10/29/2015, at 19, 23,

34. With respect to the mammogram, Dr. DeLuca testified to the following:
       [Mr. Murray’s attorney:] Now, going to the comment section, it
       looks like they’re describing what the x-ray, the mammogram
       shows a little bit more, right?

       [Dr. DeLuca:] Yes.


____________________________________________


3
  Janssen notes that “this photograph … depicts [Mr. Murray] overweight,
fully-clothed and sitting in a bumper car.” Janssen’s Brief at 20 n.15.
According to Janssen, “[t]his is the only photograph shown at trial that was
taken during the time [Mr. Murray] was taking Risperdal®.” Id. (citations to
record omitted).

                                           -9-
J-A19015-17


     [Mr. Murray’s attorney:] It talks about how the bilateral breast
     demonstrates ill-defined somewhat flame-shaped retroareolar
     densities bilaterally. First of all, bilaterally, what do they mean?

     [Dr. DeLuca:] Both breasts.

     [Mr. Murray’s attorney:] Not just the left, but both?

     [Dr. DeLuca:] Correct.

     [Mr. Murray’s attorney:] When they’re talking about flame-shaped
     retroareolar densities, what is the significance to you, if any, of
     that?

     [Dr. DeLuca:] In the medical literature it is flame-shaped
     densities, also called in other terms dendritic densities, are
     described typically in a boy in this case, or an individual
     who have breasts for long time [sic].           Longstanding
     gynecomastia.

     [Mr. Murray’s attorney:] It’s not something that showed up;
     longstanding.

     [Dr. DeLuca:] That’s what it typically means.

     [Mr. Murray’s attorney:]      Mammograms        show    longstanding
     gynecomastia; is that fair?

     [Dr. DeLuca:] It is fair. It describes findings consistent with
     longstanding gynecomastia.

N.T. Trial, 10/29/2015, at 24-25 (emphasis added).

     In addition to his testimony regarding the mammogram, Dr. DeLuca

stated:
     [Mr. Murray’s attorney:] And you’ve reviewed photographs of [Mr.
     Murray] going back to, what, 2007?

     [Dr. DeLuca:] Correct.

     [Mr. Murray’s attorney:] And in all those photographs from 2007
     – and you actually examined him two, three weeks ago?

     [Dr. DeLuca:] October 13th.




                                    - 10 -
J-A19015-17


     [Mr. Murray’s attorney:] All right. In all that time, what have you
     – just kind of doing the eye test, what do you think the difference
     is in the way his breasts have progressed?

     [Dr. DeLuca:] Reviewing all those photos, to me it looks – he has
     had breasts of similar size for all those years.

     [Mr. Murray’s attorney:] So when we are kind of putting together
     the pieces of this puzzle, he took Risperdal, had – from 2003 to
     2008. That’s one piece, right?

     [Dr. DeLuca:] Correct.

     [Mr. Murray’s attorney:] That dosage increased. That’s another
     piece, right?

     [Dr. DeLuca:] Yes.

     [Mr. Murray’s attorney:] Likely to have elevated prolactin. That’s
     another piece?

     [Dr. DeLuca:] Yes.

     [Mr. Murray’s attorney:] We have photographs showing what –
     showing breasts?

     [Dr. DeLuca:] Yes.

     [Mr. Murray’s attorney:] Mammogram?

     [Dr. DeLuca:] Correct.

     [Mr. Murray’s attorney:] Physical exam?

     [Dr. DeLuca:] Yes.

     …

     [Mr. Murray’s attorney:] Did [Mr. Murray’s] mother talk about
     when she first started to notice breasts?

     [Dr. DeLuca:] I believe she stated that she noticed around 2008
     [or] 2007….

     [Mr. Murray’s attorney:] Okay. And -

     [Dr. DeLuca:] Although, if I may add, at another point in the
     deposition she said that she was told by [Mr. Murray] he had been
     teased because of his breasts when – in 2006, 2007. So
     essentially during those two-year period [sic].

                                   - 11 -
J-A19015-17


      [Mr. Murray’s attorney:] Is one of the things you also reviewed
      his school records?

      [Dr. DeLuca:] Yes.

      [Mr. Murray’s attorney:] Was there anything in his school records
      about him being teased?

      [Dr. DeLuca:] If I remember correctly, in 2008, there was again a
      school record in which it was stated that [Mr. Murray’s] mother
      essentially reported that [Mr. Murray] had been teased -

      [Mr. Murray’s attorney:] And -

      [Dr. DeLuca:] – by schoolmates.

      [Mr. Murray’s attorney:] So when you’re putting all these pieces
      of the puzzle together, when is it that you believe, approximately,
      he developed gynecomastia?

      [Dr. DeLuca:] Again, I cannot be specific on the date, but based
      on all those elements, I believe he has had gynecomastia since
      2006, 2008.

      [Mr. Murray’s attorney:] Okay. Do you have an opinion as to
      whether Risperdal is the cause or one of the major causes of that?

      …

      [Dr. DeLuca:] I’m convinced that Risperdal was a major cause of
      his gynecomastia.

N.T. Trial, 10/29/2015, at 32-33, 34-35.

      In light of the foregoing, we do not agree that Dr. DeLuca based his

diagnosis on a single photograph of Mr. Murray from 2007. The testimony

makes clear that Dr. DeLuca did not simply rely on this single photograph, but

instead considered other factors — such as Mr. Murray’s mammogram, his

pharmacy and school records, and the results of his physical examination —

to conclude that Mr. Murray developed gynecomastia while using Risperdal.




                                    - 12 -
J-A19015-17



      Janssen next contests Dr. DeLuca’s reliance on Mrs. Murray’s testimony

“to back-date the onset of [Mr. Murray’s] gynecomastia[.]” Janssen’s Brief at

21. Janssen explained:
      While Mrs. Murray initially testified that she observed breast
      growth after [Mr. Murray] discontinued Risperdal® and lost
      weight in 2008, upon further questioning she agreed with [Mr.
      Murray’s] counsel’s suggestion that she noticed breasts in “2007-
      ish, 2006-ish, early part of 2008.” She did not express concern
      to any of [Mr. Murray’s] doctors until, according to her testimony,
      she raised the issue of [Mr. Murray’s] weight gain with Dr.
      Langfitt. Tellingly, she did not claim to raise the specific issue of
      breast growth with Dr. Langfitt or [Mr. Murray’s] other doctors.
      Nor did she seek treatment for his condition. Indeed, there is no
      mention of breast growth in any of Dr. Langfitt’s records, and he
      otherwise has no recollection of a discussion taking place at or
      near the time [Mr. Murray] was taking Risperdal®.

      Rather, according to his records and testimony, Mrs. Murray never
      mentioned breast growth until November 2014 — more than six
      years after [Mr. Murray] discontinued Risperdal® — when she
      requested a mammogram only after consulting with an attorney
      in connection with this lawsuit.       She did not request the
      mammogram for the purpose of seeking treatment on his behalf.
      To the contrary, she “wanted to have some evidence that he had
      gynecomastia” for purposes of filing the lawsuit. Therefore, Mrs.
      Murray’s self-serving testimony that she observed breast growth
      before 2008 is uncorroborated by the medical evidence and
      cannot support Dr. DeLuca’s opinion — which he must hold to a
      reasonable degree of medical certainty — that [Mr. Murray]
      developed gynecomastia at or near the time he took Risperdal®.

Id. at 21-23 (internal citations and footnote omitted; emphasis in original).

      To begin, we disagree with Janssen’s assertion that Mrs. Murray initially

testified that she observed Mr. Murray’s breast growth after Mr. Murray

stopped using Risperdal and lost weight in 2008. Our review of the record

reveals that she was aware of Mr. Murray’s breast growth prior to 2008:



                                     - 13 -
J-A19015-17


     [Mr. Murray’s attorney:] [D]id [Mr. Murray] also have any
     problems with his peers at the school?

     [Mrs. Murray:] Yes. Sometimes they teased him about the way
     he looked and, you know, I’d have to call the school and talk to
     the teacher about it and -

     [Mr. Murray’s attorney:] Can you recall any specific instances?

     [Mrs. Murray:] One time in gym class when he was in middle
     school when they were changing clothes, he had a couple of guys
     teasing him about his chest or his breasts and it upset him very
     much. And I had to call the school the next day to talk to the
     teacher and see what we could do about getting him moved or
     something, which they did eventually move him to a different
     place to change his clothes, but you shouldn’t have to go through
     that.

     [Mr. Murray’s attorney:] And do you remember how old or what
     grade he was in then?

     [Mrs. Murray:] He was in the 7th or 8th grade.

     [Mr. Murray’s attorney:] 7th or 8th grade?

     [Mrs. Murray:] Uh-huh.

     [Mr. Murray’s attorney:] So that’s – is that 12 or 13?

     [Mrs. Murray:] Yeah.

     [Mr. Murray’s attorney:] Okay. And he was born in what year?

     [Mrs. Murray:] 1993.

     [Mr. Murray’s attorney:] All right. So we’re talking 2006-ish?

     [Mrs. Murray:] Yeah, probably.

N.T. Trial, 10/30/2015, at 20-21 (emphasis added).

     Further, Janssen claims that Mrs. Murray’s testimony is “self-serving and

uncorroborated by the medical record” because she did not raise the specific

issue of breast growth to Mr. Murray’s doctors at an earlier time. Janssen’s




                                   - 14 -
J-A19015-17



Brief at 16.4 We view this argument as an attack on Mrs. Murray’s credibility,

and we decline to substitute our judgment for that of the jury. See Carrozza,

866 A.2d at 379 (“Regarding questions of credibility and the weight accorded

the evidence at trial, however, we will not substitute our judgment for that of

the fact-finder.”) (citation omitted). Thus, we do not consider Mrs. Murray’s

testimony as being insufficient evidence for Dr. DeLuca to rely on in

establishing causation.

       Last, Janssen challenges the sufficiency of the evidence on the basis

that “Dr. DeLuca failed to provide evidence to support his conclusory dismissal

of persistent pubertal gynecomastia as a potential alternate explanation for

[Mr. Murray’s] condition.” Janssen’s Brief at 23. Janssen claims that, though

Dr. DeLuca testified that “most of the times [pubertal gynecomastia] goes

away…[,]” he did not offer “any explanation as to why, in his opinion,

persistent pubertal gynecomastia did not explain [Mr. Murray’s] condition….”

Id. at 23-24 (quoting, in part, N.T. Trial, 10/29/2015, at 39; emphasis in

original; some brackets added).

       Dr. DeLuca provided the following testimony at trial regarding pubertal

gynecomastia:


____________________________________________


4
  Mrs. Murray testified that she originally thought Mr. Murray’s breasts were
related to his weight gain. N.T. Trial, 10/30/2015, at 30. But, when Mr.
Murray subsequently began losing weight, his breasts remained. Id. At that
point, Mrs. Murray believed Mr. Murray’s breasts were just a part of his “bad
luck[,]” and did not learn that Risperdal was linked to breast growth until years
later. Id. at 30-31.

                                          - 15 -
J-A19015-17


     [Mr. Murray’s attorney:] And what about – kind of talking about
     some other causes of gynecomastia, can puberty cause
     gynecomastia?

     [Dr. DeLuca:] During puberty some boys do develop some breast
     tissue.

     [Mr. Murray’s attorney:] And during opening statements,
     [Janssen’s counsel] said that you think that 65 percent of boys[’]
     going through puberty have gynecomastia; is that correct? Is that
     really your opinion?

     [Dr. DeLuca:] That is not my opinion. I was referring to a specific
     one single paper that now dates back 40 years or so.

     [Mr. Murray’s attorney:] What does the most recent data show
     about how often kids, boys going through puberty have
     gynecomastia?

     [Dr. DeLuca:] I can think of at least about two recent papers which
     essentially describe research in several … thousands of children,
     of adolescents, and they report the percentage in the order of
     three percent, four percent in the whole adolescent population of
     boys.

     [Mr. Murray’s attorney:] Of those percentage of boys that have
     gynecomastia when they’re going through puberty, is it long
     lasting?

     [Dr. DeLuca:] Again, also, there is medical literature about the
     duration of – the typical duration [of] gynecomastia seen in
     puberty. It is transient data show[ing] that most of the
     time[] [it] goes away, sometimes within six months, [it]
     doesn’t last more than two or three years.

     [Mr. Murray’s attorney:] Common sense, putting aside the
     medical studies, we all kind of remember being adolescents.
     Sixty-five percent of 15-year-olds, or boys going through puberty,
     have gynecomastia. People would know about that, obviously,
     right?

     [Dr. DeLuca:] I can say that in general practice, even pediatrics,
     I’m sure they would tell you that they can safely say that it’s not
     true that two-thirds of the boys they examine have breasts.




                                   - 16 -
J-A19015-17


     [Mr. Murray’s attorney:] And before I got off on that tangent about
     pubertal gynecomastia – that’s what it’s called when you’re going
     through puberty, right?

     [Dr. DeLuca:] Right.

     [Mr. Murray’s attorney:] Pubertal gynecomastia usually goes away
     by when? How long?

     [Dr. DeLuca:] Again, the study I’m talking about, examine[d] boys
     up to 17 years of age, at least one particular study. In that study
     I think 1.7 percent of the 17 year olds had breast tissue.

     [Mr. Murray’s attorney:] When you examined [Mr. Murray] a
     couple weeks ago, did you specifically try to determine whether
     he is finished going through puberty?

     [Dr. DeLuca:] I examined his genitals, and based on my
     examination, based on the size of his testicles, based on the
     distribution of the pubic hair, even based on the size of his penis,
     I know that he has completed his puberty as an adult young man.

     [Mr. Murray’s attorney:] What does that tell you – by the way,
     that’s standard stuff to do -

     [Dr. DeLuca:] Absolutely.

     [Mr. Murray’s attorney:] – to look at for kids, whether they have
     gynecomastia?

     [Dr. DeLuca:] Yes.

     [Mr. Murray’s attorney:] What does that tell you about whether
     puberty is the reason that [Mr. Murray] has gynecomastia?

     [Dr. DeLuca:] That tells me that he has completed puberty for
     quite some time, and, therefore, again, being pubertal
     gynecomastia, transient, what I see now at age almost 22, I
     believe is not due – is not related to puberty, because, again,
     being transient and occurring in certain phases of puberty and not
     typically at the end of puberty.

N.T. Trial, 10/29/2015, at 38-41 (emphasis added).

     We do not agree that Dr. DeLuca failed to provide evidence to support

excluding persistent pubertal gynecomastia as an alternate explanation for


                                    - 17 -
J-A19015-17



Mr. Murray’s condition. See Janssen’s Brief at 23-24 (citing Pa.R.E. 705).5 At

the outset, to the extent Janssen challenges Dr. DeLuca’s testimony under

Pa.R.E. 705, its claim is waived for failing to make a contemporaneous

objection on the record. See State Farm Mutual Auto Insurance, 108 A.3d

882, 885 (Pa. Super. 2015) (“It is axiomatic that in order to preserve an issue

for appellate review, a party must make a timely and specific objection at the

appropriate stage of the proceedings before the trial court. Failure to timely

object to a basic and fundamental error will result in waiver of that issue.”)

(citations, quotation marks, and brackets omitted). In any event, however,

the above testimony demonstrates that Dr. DeLuca excluded puberty as a

potential cause after evaluating Mr. Murray’s age and medical history,

conducting a physical examination of Mr. Murray, and reviewing relevant

studies and medical literature, among other things. See also Mr. Murray’s

Brief at 30 (“Dr. DeLuca described that he relied upon [Mr.] Murray’s medical

records, depositions, the Risperdal label and relevant medical literature, in

addition to his extensive training and experience to offer a differential

diagnosis for [Mr. Murray’s] condition and the cause of his condition.”)

(citation omitted).     Accordingly, we determine that Dr. DeLuca sufficiently

explained why pubertal gynecomastia did not account for Mr. Murray’s breast




____________________________________________


5
  Pennsylvania Rule of Evidence 705 sets forth: “If an expert states an opinion
the expert must state the facts or data on which the opinion is based.” Pa.R.E.
705.

                                          - 18 -
J-A19015-17



growth, and we therefore conclude that Janssen’s sufficiency challenge fails

on this basis as well.

        We next consider the issues raised by Mr. Murray in his cross-appeal.

First, he claims that the trial court erred by granting Janssen’s global motion

for partial summary judgment on the issue of punitive damages. See Mr.

Murray’s Brief at 31.      He states that the trial court dismissed the punitive

damages claims of thousands of plaintiffs — including his own claim — because

it determined that New Jersey law applied, and that the New Jersey Products

Liability Act (NJPLA), N.J.S. § 2A:58C–1 to –11,6 barred all of the plaintiffs

from receiving punitive damages. Id. Mr. Murray insists that the trial court

should not have dismissed these claims without considering each plaintiff’s

unique case circumstances, such as place of injury and domicile, along with


____________________________________________


6
    The NJPLA states, in relevant part:
        Punitive damages shall not be awarded if a drug or device or food
        or food additive which caused the claimant’s harm was subject to
        premarket approval or licensure by the federal Food and Drug
        Administration under the “Federal Food, Drug, and Cosmetic Act,”
        52 Stat. 1040, 21 U.S.C. § 301 et seq. or the “Public Health
        Service Act,” 58 Stat. 682, 42 U.S.C. § 201 et seq. and was
        approved or licensed; or is generally recognized as safe and
        effective pursuant to conditions established by the federal Food
        and Drug Administration and applicable regulations, including
        packaging and labeling regulations. However, where the product
        manufacturer knowingly withheld or misrepresented information
        required to be submitted under the agency’s regulations, which
        information was material and relevant to the harm in question,
        punitive damages may be awarded. []

N.J.S. § 2A:58C–5(c).


                                          - 19 -
J-A19015-17



the governmental interests of those locations. See id. at 31-32. In particular,

with respect to his specific case, Mr. Murray argues that “Pennsylvania choice-

of-laws analysis strongly supports application of Maryland law[,]” and that

“[t]his analysis underscores that, rather than enter a global [order], the trial

court should have permitted [Mr. Murray] to develop facts and state interests

important to his particular circumstances.”    Id. at 38.   Mr. Murray further

maintains that, under either New Jersey or Maryland law, “there was ample

evidence to justify a trial on punitive damages[,]” and — even if New Jersey

law were to apply — he challenges Janssen’s NJPLA defense given that

“Risperdal … was not an approved drug with respect to [his] conditions.” Id.

at 38, 47.

      Janssen, on the other hand, avers that the Risperdal plaintiffs, including

Mr. Murray, did not raise issues before the trial court concerning “whether a

global ruling was premature, or whether fact issues precluded a global ruling

that would apply in every case.” Janssen’s Brief at 18-19. Similarly, Janssen

contends that the Risperdal plaintiffs also waived their arguments that

“Pennsylvania’s choice-of-law rules require application of a [p]laintiff’s home-

state punitive[]damage[s] law in every case[,]” and that the NJPLA “permits

the imposition of punitive damages when a drug such as Risperdal® is used

for an unapproved (‘off-label’) use.” Id. at 19. Nonetheless, even if these

issues were properly preserved below, Janssen states that “the coordinating

judge properly found that New Jersey has the most significant interest in

having its punitive[]damage[s] law applied in all Philadelphia Risperdal®

                                     - 20 -
J-A19015-17



cases[,]” and — with respect to Mr. Murray’s specific case — New Jersey’s

interest in applying its punitive damages law is greater than Maryland’s

interest. Id. at 40, 51 (unnecessary emphasis and capitalization omitted).

Finally, Janssen counters that the NJPLA precludes punitive damages in this

case because “the NJPLA’s punitive[]damage[s] bar applies when the drug

has been approved by the FDA, regardless of whether [Mr. Murray] has used

the drug for an approved or unapproved indication.” Id. at 58 (emphasis in

original).

      In reviewing the trial court’s grant of the global motion for partial

summary judgment, we abide by the following standard of review:
      [I]n reviewing the grant of summary judgment, the following
      principles apply. Summary judgment is appropriate only in those
      cases where the record clearly demonstrates that there is no
      genuine issue of material fact and that the moving party is entitled
      to judgment as a matter of law. When considering a motion for
      summary judgment, the trial court must take all facts of record
      and reasonable inferences therefrom in a light most favorable to
      the non-moving party. In so doing, the trial court must resolve
      all doubts as to the existence of a genuine issue of material fact
      against the moving party, and, thus, may only grant summary
      judgment where the right to such judgment is clear and free from
      all doubt. On appellate review, then, an appellate court may
      reverse a grant of summary judgment if there has been an error
      of law or an abuse of discretion. But the issue as to whether there
      are no genuine issues as to any material fact presents a question
      of law, and therefore, on that question our standard of review is
      de novo. This means we need not defer to the determinations
      made by the lower tribunals. To the extent that this Court must
      resolve a question of law, we shall review the grant of summary
      judgment in the context of the entire record.

Feleccia v. Lackawanna College, 156 A.3d 1200, 1209 (Pa. Super. 2017)

(citations and original brackets omitted).


                                     - 21 -
J-A19015-17



       To begin, we address whether waiver precludes our review of Mr.

Murray’s claim that the trial court improperly applied New Jersey law to the

punitive damages claims of all Risperdal plaintiffs. Our Court has recently

confronted this exact question of waiver in another Risperdal case, Stange v.

Janssen Pharmaceuticals, Inc., -- A.3d --, 2018 WL 316526, at *11-*14

(Pa. Super. filed Jan. 8, 2018).7 In Stange, this Court determined that the

Risperdal plaintiffs adequately preserved this issue, and addressed whether

the law of Wisconsin — the plaintiff’s home state in that case — should govern

his punitive damages claim. Id. at *14-*15.8 Thus, we likewise decline to

find waiver on this question, and will consider Mr. Murray’s argument that

Maryland law should apply to his punitive damages claim.

       This Court has explained:
       In addressing which substantive law to apply, we employ the
       conflict-of-law principles that our High Court framed in Griffith v.
       United Air Lines, Inc.,…203 A.2d 796 ([Pa.] 1964). In Griffith,
       our Supreme Court altered its approach in determining which
       substantive law to apply in tort cases. Prior to that decision,
       Pennsylvania followed the lex loci delicti rule, which applied the
       substantive law of the place where the tort was committed. Id.
       at 801. However, the High Court abandoned that mechanical
____________________________________________


7
 Mr. Murray filed an application for post-submission communication, in which
he asks us to take notice of this recently published precedential opinion. We
hereby grant his application and consider Stange, infra.

8
  In Stange, however, we agreed with Janssen that the Risperdal plaintiffs
waived “the issue regarding whether Risperdal had been ‘approved’ within the
meaning of the NJPLA[,]” as they did not properly preserve their argument
“that the NJPLA did not preclude punitive damages because Risperdal did not
achieve FDA approval for any pediatric use until October 2006.” Id. at *14
n.7. Consequently, we also find the identical argument raised by Mr. Murray
waived.

                                          - 22 -
J-A19015-17


     approach in favor of a methodology that combined the
     “government interest” analysis and the “significant relationship”
     approach of sections 145 and 146 of the Restatement (Second) of
     Conflicts…. Id. at 801-06.

     Griffith, supra, addressed the choice of law question in an action
     brought by the executor of a Pennsylvania resident killed in a
     plane crash during a landing in Denver on a flight from
     Philadelphia, Pennsylvania to Phoenix, Arizona. Id. at 797.
     Concluding that the plane crash in Colorado was “purely
     fortuitous” and that Pennsylvania had a greater interest in the
     executor’s recovery, our Supreme Court discarded the lex loci
     delicti rule for a flexible methodology that permitted courts to
     conduct an “analysis of the policies and interests underlying the
     particular issue before the court.” Griffith, supra at 805[].

     Section 145(2) of the Restatement (Second) of Conflicts sets forth
     the contacts to be considered in applying the analysis required
     under Griffith. They include:

        (a) the place where the injury occurred;

        (b) the place where the conduct causing the injury occurred;

        (c) the domicile, residence, nationality, place              of
        incorporation and place of business of the parties; and

        (d) the place where the relationship, if any, between the
        parties is centered.

     Restatement (Second) of Conflict of Laws § 145 ([1971]).

     We evaluate these four factors mindful of the overarching choice-
     of-law principles enumerated in § 6 of the Restatement (Second).
     Those considerations include the following:

        (a) the needs of the interstate and international systems;

        (b) the relevant policies of the forum;

        (c) the relevant policies of the other interested states and
        the relevant interests of those states in determination of a
        particular issue;

        (d) the protection of justified expectations;

        (e) the basic policies underlying the particular field of law;



                                    - 23 -
J-A19015-17


          (f) certainty, predictability and uniformity of result; and

          (g) ease in the determination and application of the law to
          be applied.

       Id. § 6.

Stange, 2018 WL 316526, at *15 (some citations omitted).
       Moreover,
       [a] true conflict occurs where an analysis of the policies underlying
       each of the conflicting laws reveals that, in each case, application
       of the respective state’s law would further its corresponding
       policy. If a true conflict exists, we then proceed to determine
       which jurisdiction has the greater interests, considering the
       qualitative contacts of the states, the parties and the controversy.

Id. (citations omitted).

       In Stange, we determined that a true conflict existed between the laws

of New Jersey, Janssen’s principal place of business, and Wisconsin, the

plaintiff’s home state. Id. at *16.9 We observed that “the NJPLA does not

permit the imposition of punitive damages in pharmaceutical products liability

cases where the drug was approved by the FDA[,]” while “Wisconsin caps

punitive damages at twice the amount of any compensatory damages or

$200,000, whichever is greater, but does not otherwise limit punitive damages

in pharmaceutical cases.” Id. (citation omitted). Given this true conflict of

law, we explained that “the trial court must determine which state, New Jersey

____________________________________________


9
  In granting Janssen’s global motion for partial summary judgment, the trial
court observed that Appellant/Cross-Appellee Johnson & Johnson is
incorporated and has a principal place of business in New Jersey. Trial Court
Opinion, 10/22/2015, at 8. Appellant/Cross-Appellee Janssen Research &
Development, LLC is also incorporated in New Jersey. Id. Appellant/Cross-
Appellee Janssen Pharmaceuticals, Inc. is incorporated in Pennsylvania, but
has a principal place of business in New Jersey. Id.

                                          - 24 -
J-A19015-17



or Wisconsin, has the most significant relationship to the parties and the

occurrence to determine which jurisdiction’s substantive law applies.”         Id.

(footnote omitted).     Because the trial court had not evaluated whether

Wisconsin law should apply, we reversed the order granting partial summary

judgment to Janssen on the punitive damages issue and “remand[ed] for the

trial court to allow [the plaintiff] to develop an individual record on choice-of-

law as it relates to his unique circumstances and to set out the facts and state

interests important to his particular case.” Id.

      In the case sub judice, neither party disputes that a true conflict exists

between the laws of New Jersey, the principal place of business of Janssen,

and Maryland, Mr. Murray’s home state.          See Mr. Murray’s Brief at 35;

Janssen’s Brief at 37. New Jersey allows punitive damages to be awarded to

the plaintiff “only if the plaintiff proves, by clear and convincing evidence, that

the harm suffered was the result of the defendant’s acts or omissions, and

such acts or omissions were actuated by actual malice or accompanied by a

wanton and willful disregard of persons who foreseeably might be harmed by

those acts or omissions.”     N.J.S. § 2A:15-5.12(a).     Significantly, however,

New Jersey does not permit the imposition of punitive damages in

pharmaceutical products liability cases where the FDA has approved the drug,

as mentioned above in our discussion of Stange. See N.J.S. § 2A:58C-5(c).

By enacting the NJPLA, New Jersey’s legislature “intended to reduce the

burden on manufacturers of FDA-approved products resulting from products




                                      - 25 -
J-A19015-17



liability litigation.” Kendall v. Hoffman-La Roche, Inc., 36 A.3d 542, 554

(N.J. 2012) (citation omitted).

      In contrast, Maryland permits punitive damages “in an attempt to punish

a defendant whose conduct is characterized by evil motive, intent to injure, or

fraud, and to warn others contemplating similar conduct of the serious risk of

monetary liability.” Beall v. Holloway-Johnson, 130 A.3d 406, 419-20 (Md.

2016) (citation omitted). “The evidence must show malicious conduct and not

simply … negligence in order to justify an award of punitive damages.” Id. at

420 (citation and internal quotation marks omitted). Neither party asserts

that Maryland law limits punitive damages awards in pharmaceutical products

liability cases. Thus, we agree that a true conflict exists between the laws of

New Jersey and Maryland.

      Because a true conflict exists, the trial court must determine whether

the substantive law of New Jersey or Maryland applies, using the analysis

outlined, supra. Mr. Murray claims that Maryland law should apply because

Janssen’s communications with Dr. Pinit, Dr. Langfitt, and Dr. Greenbaum

occurred in Maryland.    Mr. Murray’s Brief at 36.    He argues that Janssen

directed its inadequate warnings to Mr. Murray’s doctors in Maryland, had its

salespersons visit Dr. Pinit fourteen times over many years in Maryland, and

failed to disclose Risperdal’s actual risks in Maryland. Id. Further, Mr. Murray

advances that he was prescribed Risperdal and developed gynecomastia in

Maryland.   Id.   Finally, Mr. Murray states that Maryland “has overriding

interests in regulating corporate entities conducting business there, and in

                                     - 26 -
J-A19015-17



penalizing the type of outrageous conduct that caused [Mr. Murray’s] injuries

and deterring Janssen from engaging in similar conduct against its citizens in

the future.” Id. at 38.

      Janssen, in contrast, contends that Mr. Murray’s “punitive[ ]damage[s]

case involves claims that Janssen misled federal regulators, outside

consultants, physicians, and the public. The locus of this alleged conduct was

[Janssen’s] principal place of business in New Jersey, where Janssen

developed the strategies and communications that [Mr. Murray] criticizes.”

Janssen’s Brief at 43-44 (citation omitted). In addition, it submits that “New

Jersey has an interest in balancing the preservation of its economy and the

policing of its own corporate citizens.” Id. at 48. According to Janssen, “this

interest would be upset if another state’s law is applied to punish New Jersey

companies for alleged conduct in New Jersey.” Id.

      Because the trial court previously concluded that New Jersey law should

apply to the punitive damages issue for all Risperdal plaintiffs regardless of

case-specific facts, we remand this matter so that Mr. Murray may create an

individual record pertaining to the distinct conflict-of-law principles at play in

his particular case. See Stange, 2018 WL 316526, at *16 (“[I]t is necessary

to reverse the order granting partial summary judgment for the defendants

on the punitive damages issue and remand for the trial court to consider the

conflict-of-law principles developed in Griffith, supra.”) (footnote omitted).

      Finally, Mr. Murray challenges whether the trial court improperly applied

a Maryland cap on noneconomic damages to mold and reduce his award. See

                                     - 27 -
J-A19015-17



Mr. Murray’s Brief at 4. His argument on this issue is two-fold: First, he claims

that remitting the verdict is a procedural mechanism, and the law of the

forum, i.e., Pennsylvania, should apply. Id. at 49, 50. Second, Mr. Murray

insists that, even if not a procedural matter, Pennsylvania law should

nevertheless apply because the substantive policy underlying Maryland’s

damages cap — namely to address an insurance crisis in Maryland — would

not be served in this case, as Janssen does not purchase insurance on the

Maryland market. Id. at 51.

      We start with Mr. Murray’s argument that remittitur is a procedural

mechanism. Initially, we note that “procedural law is the set of rules which

prescribe the steps by which the parties may have their respective rights and

duties judicially enforced[,]” whereas “[s]ubstantive law is the portion of the

law which creates the rights and duties of the parties to a judicial proceeding.”

See Sheard v. J.J. DeLuca Co., Inc., 92 A.3d 68, 76 (Pa. Super. 2014)

(citation omitted).     “In conflicts cases involving procedural matters,

Pennsylvania will apply its own procedural laws when it is serving as the forum

state.” Commonwealth v. Sanchez, 716 A.2d 1221, 1223 (Pa. 1998). In

comparison, as we discussed above when addressing the punitive damages

issue, “[i]n cases where the substantive laws of Pennsylvania conflict with

those of a sister state in the civil context, Pennsylvania courts take a flexible

approach which permits analysis of the policies and interests underlying the

particular issue before the court.” Id. (citation omitted).




                                     - 28 -
J-A19015-17



       We do not agree with Mr. Murray that this issue involves a question of

procedure. Mr. Murray bases his procedure argument on the premise that the

trial court granted remittitur, which has been defined as the “procedural

[process] by which an excessive verdict of the jury is reduced.” Mr. Murray’s

Brief at 50 (quoting Refuse Management Systems, Inc. v. Consolidated

Recycling and Transfer Systems, Inc., 671 A.2d 1140, 1149 (Pa. Super.

1996)). In Pennsylvania, “the decision on a requested remittitur is addressed

to the discretion of the trial court. A remittitur or judicial reduction of a jury

award is appropriate only when the award is plainly excessive and exorbitant.”

See Zauflik v. Pennsbury School District, 104 A.3d 1096, 1129 (Pa. 2014)

(citations, quotation marks, and original brackets omitted).           While we

acknowledge that the trial court and the parties used the term ‘remittitur’

below, we concur with Janssen that the trial court actually reduced the verdict

by applying the Maryland damages cap, a substantive limitation.              See

Janssen’s 3rd-Step Reply Brief at 67.10

       Here, the Maryland statutory cap at issue sets forth that an award for

noneconomic damages in a personal injury action may not exceed $500,000,

with an additional $15,000 to be added each year beginning on October 1,

1995. Md. Code Ann., Cts & Jud. Proc. § 11-108(b)(2). If the jury awards an

amount for noneconomic damages that exceeds this limit, “the court shall
____________________________________________


10
  Indeed, the trial court even noted that “[t]he term remittitur used in the
decision means molding by reducing the verdict in accordance with the
Maryland cap on non-economic damages pursuant to Md. Code Ann., Cts &
Jud. Proc. § 11-108(b).” TCO at 1 n.1.

                                          - 29 -
J-A19015-17



reduce the amount to conform to the limitation.” Md. Code Ann., Cts & Jud.

Proc. § 11-108(d)(2)(i) (emphasis added).           Thus, using the above-stated

statutory formula, the trial court concluded that Mr. Murray could not receive

more than $680,000 in damages, and reduced the jury’s award of $1,750,000

accordingly. TCO at 13.11 Consequently, the trial court did not use remittitur,

at its discretion and as a mere procedural mechanism, to reduce a ‘plainly

excessive and exorbitant’ verdict.         Instead, it reduced the jury’s award in

response to Maryland’s statutory limitation on noneconomic damages, which

Maryland’s high court has classified as part of its substantive law, not

procedural law. Erie Insurance Exchange v. Heffernan, 925 A.2d 636,

653 (Md. 2007) (stating that Maryland’s cap on noneconomic damages is “part

of the substantive law of Maryland, not our procedural law”). Thus, we reject

Mr. Murray’s argument that the trial court’s reducing the verdict sounds in

procedure and requires application of forum law.

       In the second prong of his argument, Mr. Murray asserts that Maryland

instituted the cap on noneconomic damages to address “the legislatively-

perceived insurance crisis in Maryland at the time of enactment.” Mr. Murray’s

Brief at 51 (citing DRD Pool Service, Inc. v. Freed, 5 A.3d 45, 56 (Md.

2010); emphasis in brief).         However, because Janssen does not purchase

insurance in the Maryland market, Mr. Murray argues that “applying the
____________________________________________


11
   The trial court explained that, because Mr. Murray began taking Risperdal
in 2003, and the jury rendered its verdict in November 2015, “the sum of
$180,000 ([$]15,000 times twelve years) is added to the $500,000 base
amount, totaling $680,000.” TCO at 13 n.3.

                                          - 30 -
J-A19015-17



statute here fails to serve the substantive policy of Maryland.” Id. Thus, he

says Pennsylvania law should apply, and notes that Pennsylvania law does not

“require remittitur of compensatory damages[,]” and in fact “recognizes that

there is no certain formula by which noneconomic damages are capable of

measurement.” Id. at 50 (citing, in part, Nelson v. Airco Welders Supply,

107 A.3d 146, 161 (Pa. Super. 2014)).12             Mr. Murray suggests that, if

Pennsylvania law were to apply, the Pennsylvania jury could retain its

“authority to award certain amounts of damages[,]” and the Pennsylvania trial

court could exercise its “authority to decide whether remittitur is warranted.”

Id. at 51.

       As discussed above, in ascertaining which substantive law to apply,
       the first step in a choice of law analysis under Pennsylvania law is
       to determine whether an actual conflict exists between the laws
       of the competing states. If no actual conflict exists, further
       analysis is unnecessary. An actual conflict exists if there are
       relevant differences between the laws.

       If an actual conflict exists, then we classify it as “true,” “false,” or
       “unprovided-for.” A “true conflict” occurs when the governmental
       interests of both jurisdictions would be impaired if their law were
       not applied. A [“]false conflict[”] exists if only one jurisdiction’s
       governmental interests would be impaired by the application of
       the other jurisdiction’s law. In such a situation, the court must
       apply the law of the state whose interests would be harmed if its
       law were not applied.          In “unprovided-for” cases, “neither
       jurisdiction’s interests would be impaired if its laws are not


____________________________________________


12
   To be sure, Rule of Civil Procedure 223.3 does not provide a formula or cap
for noneconomic damages, but instead sets forth that plaintiffs should be
“fairly and adequately compensated” for noneconomic losses. See Pa.R.C.P.
223.3.

                                          - 31 -
J-A19015-17


     applied.”15 If a true conflict is found, then we must determine
     which state has the greater interest in the application of its law.
        15
           [] In tort cases, generally, the law of the state where the
        injury occurred is applied. See Miller [v. Gay], … 470 A.2d
        1353,] 1355-56 [Pa. Super 1983].

     In Cipolla v. Shaposka[, 267 A.2d 854, 855 (Pa. 1970)], our
     Supreme Court examined whether a true conflict existed between
     the tort laws of Delaware and Pennsylvania. Id. … at 855. The
     defendant was a Delaware resident and the plaintiff was a
     Pennsylvania resident. Id. The defendant, who was driving a car
     registered in Delaware, was driving the plaintiff home to
     Pennsylvania when they collided with another vehicle in Delaware.
     Id. The plaintiff sued the defendant for negligence only, and our
     Supreme Court examined which state’s law applied. Id. If
     Delaware law applied, then the plaintiff could not recover under a
     Delaware statute preventing a guest from recovering for the
     negligence of the host. Id. If Pennsylvania law applied, then the
     plaintiff could recover if he could establish the defendant’s
     negligence. Id. [] The Cipolla Court reasoned that a true conflict
     existed because the plaintiff “is a resident of Pennsylvania which
     has adopted a plaintiff-protecting rule and [the defendant] is a
     resident of Delaware which has adopted a defendant-protecting
     rule” and thus a “deeper analysis” was required to determine
     “which state has the greater interest in the application of its law.”
     Id. … at 856.

     Similarly, in Rosen v. Tesoro Petroleum Corp., … 582 A.2d 27
     ([Pa. Super.] 1990), the Superior Court ascertained whether a
     true conflict existed between the laws of Pennsylvania and Texas
     regarding a malicious prosecution claim.         Id. … at 30. In
     Pennsylvania, seizure of the plaintiff’s person or property is not a
     necessary element for malicious prosecution.          Id.    Texas,
     however, requires that a party alleging malicious prosecution
     suffer physical detention of the claimant’s person or property. Id.
     The Rosen Court held there was a true conflict because Texas
     wished “to assure every potential litigant free and open access to
     the judicial system without fear of a countersuit for malicious
     prosecution.” Id. [] Pennsylvania, in contrast, provided “greater
     protection to those individuals and entities who may be forced to
     defend a baseless suit.” Id. … at 31. Thus, having concluded a
     true conflict existed, the Rosen Court then determined which
     state had “the greater interest in the application of its law on
     malicious prosecution to the instant matter.” Id.

                                    - 32 -
J-A19015-17



McDonald v. Whitewater Challengers, Inc., 116 A.3d 99, 106-08 (Pa.

Super. 2015) (original brackets and some internal citations, quotation marks,

and footnotes omitted).

       In the case at bar, Maryland statutorily limits noneconomic damages,

while Pennsylvania does not. This situation constitutes an actual conflict, and

we must identify whether it is a “true conflict,” “false conflict,” or “unprovided-

for conflict.” See id. at 109.

       Maryland’s law favors protecting defendants in the interest of limiting

their liability and making insurance more available and affordable in the

state.13 Pennsylvania’s law appears more plaintiff-friendly, as it sets no cap

on noneconomic damages and aims to fairly and adequately compensate

plaintiffs, as determined by juries and trial courts.14     Here, Janssen is not
____________________________________________


13
  See Franklin v. Mazda Motor Corp., 704 F. Supp. 1325, 1328 (D. Md.
1989) (“The ceiling on noneconomic damages will help contain awards within
realistic limits, reduce the exposure of defendants to unlimited damages for
pain and suffering, lead to more settlements, and enable insurance carriers to
set more accurate rates because of greater predictability of the size of
judgments. The limitation is designed to lend greater stability to the insurance
market and make it more attractive to underwriters.”) (quoting Governor’s
Task Force to Study Liability Insurance (issued Dec. 20, 1985)).
14
   It does not appear that Mr. Murray argued below that Pennsylvania has an
interest in allowing its juries and trial courts to determine noneconomic
damages awards, thereby resulting in a false conflict between Maryland and
Pennsylvania in determining which state’s substantive law applies. Mr.
Murray’s Response to Janssen’s Brief in Support of Motion for Post-Trial Relief,
2/11/2016, at 31-33. Instead, he argued before the trial court that, if the cap
were substantive, Pennsylvania law ought to apply simply because Maryland
has no interest in applying its statute. Id. Therefore, we find any false conflict
argument implied by Mr. Murray waived. Newman Development Group of



                                          - 33 -
J-A19015-17



incorporated nor does it have a principal place of business in Maryland, which

has a defendant-protecting rule.15 In addition, Mr. Murray does not reside in

Pennsylvania, which has a plaintiff-friendly rule.        Therefore, this situation

constitutes an “unprovided-for” conflict.

       In such a scenario, we reiterate that this Court has looked to the

Restatement (Second) of Conflict of Laws, which expresses in pertinent part:
          In an action for a personal injury, the local law of the state
          where the injury occurred determines the rights and
          liabilities of the parties, unless, with respect to the particular
          issue, some other state has a more significant relationship
          under the principles stated in § 6 to the occurrence and the
          parties, in which event the local law of the other state will
          be applied.

       [Restatement (Second) of Conflict of Laws § 146 (1971).]

       Section 6 states:

          (1) A court, subject to constitutional restrictions, will follow
          a statutory directive of its own state on choice of law.

          (2) When there is no such directive, the factors relevant to
          the choice of the applicable law include.

          (a) the needs of the interstate and international systems,

          (b) the relevant policies of the forum,

          (c) the relevant policies of other interested states and the
          relevant interests of those states in the determination of the
          particular issue,

____________________________________________


Pottstown, LLC v. Genuardi’s Family Market, Inc., 98 A.3d 645, 658 n.16
(Pa. Super. 2014) (“A new argument cannot be raised in support of an issue
on appeal if it was not first presented before the trial court. Thus, this
argument is waived.”) (citation omitted).

15
   Again, none of the Janssen Appellants/Cross-Appellees have a principal
place of business, nor are incorporated, in Maryland. See footnote 9, supra.

                                          - 34 -
J-A19015-17


        (d) the protection of justified expectations,

        (e) the basic policies underlying the particular field of law,

        (f) certainty, predictability and uniformity of result, and

        (g) ease in the determination and application of the law to
        be applied.

     [Id. at § 6.]

See Miller, 470 A.2d at 1357-58. Further, in applying the principles of § 6,

we take into account the following contacts:
        (a) the place where the injury occurred,

        (b) the place where the conduct causing the injury occurred,

        (c) the domicil, residence, nationality, place of incorporation
        and place of business of the parties, and

        (d) the place where the relationship, if any, between the
        parties is centered.

     These contacts are to be evaluated according to their relative
     importance with respect to the particular issue.

Restatement (Second) of Conflict of Laws § 145 (1971).

     In this case, the injury occurred in Maryland. Further, the trial court

aptly determined that Maryland has a more significant relationship with the

damages issue than Pennsylvania, reasoning:
     [I]t is clear in applying Pennsylvania rules as to the choice of law
     analysis that [Mr. Murray’s] argument must fail. Pennsylvania
     choice of law principles place[] great emphasis on the relationship
     of the state to the litigation. See In re Estate of Agostino, 457
     A.2d 861, 871 (Pa. Super. 1983).           Applying this principle,
     Maryland clearly has the most significant contacts to the issues
     arising from this litigation. [Mr. Murray] was and still is a resident
     of Maryland. Risperdal was recommended and pr[e]scribed by
     health care providers located in Maryland.            [Mr. Murray]
     purchased and ingested the drug in Maryland and was injured and
     treated there as well. Under these circumstances, Maryland has
     a much greater relationship to this case than Pennsylvania. The

                                    - 35 -
J-A19015-17


      latter is merely the forum state where [Mr. Murray] chose to sue.
      To hold otherwise would result in a circumvention of Maryland law.
      [Mr. Murray] whose domiciled state has a restriction on pain and
      suffering awards could sue [Janssen] here or any other state with
      no such restrictions. The law of the state with the most significant
      ties then would be ignored. This is exactly the situation which
      would occur here if the [c]ourt would apply Pennsylvania damage
      law to this case.

TCO at 14-15. We concur with the trial court’s analysis, and conclude that

Maryland has a more significant relationship to the noneconomic damages

issue than Pennsylvania.       Accordingly, we determine that the trial court

properly reduced the jury’s verdict to align with Maryland’s cap on

noneconomic damages.

      To summarize, we reject Janssen’s sufficiency claim. With respect to

the punitive damages issue, we remand so that Mr. Murray may develop an

individual record pertaining to the unique conflict-of-law principles relevant to

his case. Last, we agree that Maryland’s cap on noneconomic damages applies

to limit Mr. Murray’s award.

      Judgment affirmed in part, reversed in part, and remanded for further

proceedings consistent with this opinion. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2018




                                      - 36 -